Citation Nr: 1626150	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-29 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 2001.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In January 2013, the Board granted service connection for migraine headaches, denied service connection for left leg shin splints, and remanded the issues of entitlement to initial compensable ratings for right knee strain and right leg shin splits.

In July 2015, the Board denied entitlement to an initial compensable rating for right knee strain and remanded the issue of entitlement to an initial compensable rating for right leg shin splints for further development.  The Board also remanded the issues of entitlement to service connection for a right hip disorder and an abdominal disability, to include a gastrointestinal disorder for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238 (1999).

The Veteran subsequently appealed the July 2015 denial, and in May 2016, the United States Court of Appeals for Veterans Claims (Court) ordered, pursuant to an April 2016 Joint Motion for Partial Remand, that the prior denial of an initial compensable rating for right knee strain be vacated and remanded.

As to service connection for a right hip disorder and an abdominal disability, to include a gastrointestinal disorder, while the Board's review of the claims file shows that a statement of the case regarding those issues has not yet been issued, a review of the Veterans Appeals Control and Locator System indicates that the RO is already taking action on these issues.  Accordingly, at this juncture, the Board will decline jurisdiction over those issues.

Similarly, it does not appear that action has been taken to include review of the right shin splint issue under Code 5262 as requested in the prior remand.  As such, that issue is not back before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

While the evidence is at least evenly balanced as to whether the Veteran experienced right knee painful motion during the period on appeal, the Veteran's right knee strain has not resulted in symptoms more nearly approximating compensable limitation of flexion or extension, recurrent subluxation, lateral instability, other impairment, ankylosis, or dislocated semilunar cartilage.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 10 percent rating, but no higher, have been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which she has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Principles and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee strain is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

When evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  VA's general counsel has also found that separate ratings may be assigned under Diagnostic Codes 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

Other potentially applicable diagnostic codes include Diagnostic Codes 5256 and 5262, which provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  As to Diagnostic Code 5262, the Veteran is also currently in recepit of a separate rating for right extremity shin splints and, as discussed below, the Board previously directed the AOJ to evaluated that disability under Diagnostic Code 5262.  Thus, to the extent there is any impairment of the tibia and/or fibula, a rating will be assigned in connection with the service-connected right leg shin splints.  See 38 C.F.R. § 4.14.

Additionally, Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5257, applicable to "other impairment" of the knee provides ratings for different degrees of slight recurrent subluxation or lateral instability: 10 percent if it is slight, 20 percent if it is moderate, and 30 percent if it is severe.

Diagnostic Code 5003, which is applicable to degenerative arthritis, and Diagnostic Code 5010, which is applicable to traumatic arthritis, provide that arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.

The evidence reflects that, when reasonable doubt in resolved in her favor, the Veteran's right knee symptoms warrant an initial 10 percent rating, but no higher, under the above criteria.

In April 2008, a VA examiner evaluated the Veteran's right knee, noting that it exhibited no locking or instability and that the Veteran reported a shooting, aching and throbbing pain under the knee cap.  She added that twice a week she experienced flare-ups of 8 out of 10 which she associated with increased activity and which would be relieved by elevation and time.  The appellant treated her knee with home exercise, Motrin and Tylenol but denied doing physical therapy within the last twelve months, having had injections or wearing a knee brace.  Physical examination revealed a "smooth gait" without assistive devices.  Deep tendon reflexes were 2+ bilaterally in the lower extremities and strength testing was within normal limits bilaterally.  Toe walk, heel walk, and heel-to-toe walk were done without complications or difficulties and there was normal sensation to light touch bilaterally.  After three repetitions, the right knee exhibited extension to zero degrees and flexion through 140 degrees.  While there was a nodule at the patellar base of the right knee, it did not interfere with range of motion.  Range of motion testing did not result in any discomfort or difficulty.  

The examiner found no instability in the knee; the Lachman test was negative, as was anterior/posterior drawer, McMurray's, joint line tenderness, grind test, genu varum, valgus and recurvatum.  The right knee was otherwise negative for edema, effusion, tenderness, deformities, weakness, fatigue, and instability.  The examiner concluded that he could not opine as to whether flare-ups resulted in additional limitation of motion without resorting to speculation but noted that the Veteran was independent in her activities of daily living and that the knee did not result in any impediment to her usual occupation.  Although a right knee x-ray revealed sub-centimeter sclerotic density in the proximal right tibia, it was otherwise unremarkable.  The final diagnosis was resolved right knee strain.

A January 2009 Naval Hospital treatment record indicated normal movement in all extremities.

At the May 2012 Board hearing, the Veteran reported that she experienced swelling, pain, limited flexibility, and crepitus in her right knee.  She also stated that she experienced some difficulty using stairs and moving from a sitting to a standing position.  While she initially denied that the knee was unstable, later in the hearing she reported experiencing a "wobbly" feeling.  The Veteran denied using a knee brace or experiencing any muscle atrophy.

An August 2012 Naval Hospital record again showed normal movement in all extremities.

A February 2013 private treatment record indicates that the appellant had a normal gait and stride and that she denied experiencing stiffness, muscle aches, swelling of joints, instability, joint pain, limitation of motion, and muscular weakness.

At a March 2013 VA examination, the Veteran reported experiencing a right knee ache with pain around the patella but denied that flare-ups affected knee function.  The knee was not tender to palpation.  Range of motion testing revealed 130 degrees of flexion with full extension to zero degrees, both before and after repetitions, and there was no evidence of painful motion.  The Lachman test, posterior drawer test, and medial-lateral instability tests were all normal and there was no evidence of recurrent patellar subluxation or dislocation.  There was full strength in extension and flexion and no history of meniscal conditions, knee surgery, a total knee joint replacement or arthroscopic surgery.  While the Veteran reported that she occasionally used a cane, physical examination showed no locking or instability and the examiner found no functional loss or impairment of the knee.  X-ray imaging studies did not document degenerative arthritis, traumatic arthritis, or patellar subluxation.  The examiner opined that her right knee did not impact the Veteran's ability to work; she continued to work full time as a mental health counselor and was independent in her activities of daily living.  The examiner reviewed the claims file.

An August 2013 private treatment record shows that the Veteran reported some general muscle stiffness and aches; however, these complaints occurred in the context of a visit for hip problems.  During the period from April 2013 to January 2014, treatment records from the same provider show that she otherwise denied muscle stiffness and aches, as well as swelling of joints, instability, joint pain, limitation of motion, and muscular weakness.

A January 2014 record again reveals a normal gait and a normal stride.

Significantly, 38 C.F.R. § 4.59  provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

In this case, while range of motion testing at the April 2008 examination did not result in any discomfort or difficulty, the Veteran reported a shooting, aching, and throbbing pain under the knee cap.  Further, although the March 2013 examiner found no evidence of painful motion, the Veteran reported experiencing a right knee ache with pain around the patella.  During the Board hearing, the Veteran offered competent, credible testimony that she experienced swelling and pain in the right knee.  The evidence is thus at least evenly balanced as to whether the Veteran has experienced right knee pain during the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 10 percent rating for the right knee strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no basis, however, to award a rating in excess of 10 percent.  As noted above, there is no evidence showing knee flexion limited to 45 degrees, or extension limited to 10 degrees thereby warranting a higher rating based on limitation of motion.  Diagnostic Code 5260, 5261.  While the Veteran reported flare-ups, she denied that they reduced her range of motion, and there was no additional limitation of motion after repetitive motion testing.

In addition, there was no ankylosis or locking and the Veteran denied ever having any knee surgery to remove semilunar cartilage.  Diagnostic Codes 5256, 5258, 5259.

Although the Veteran reported at the hearing that her knee was sometimes "wobbly," both VA examiners found that there was no instability, and private treatment records from April 2013 to January 2014 show that the appellant denied experiencing joint instability.  Indeed, at the beginning of the hearing, the Veteran also denied knee instability.  As her single report of knee instability is not only inconsistent with objective testing but also her own statements, the Board affords it very little probative value, and finds that there is no basis for a higher rating under Diagnostic Code 5257.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

For the foregoing reasons, and resolving reasonable doubt in favor of the Veteran, an initial 10 percent rating is warranted.  The preponderance of the evidence reflects, however, that the Veteran's right knee symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent at any time during the appeal period.  In this regard, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

The Board has considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee disability has been manifested by symptoms of pain, stiffness, aches, limited flexibility, and difficulty using stairs and moving from a sitting to a standing position.  The schedular rating criteria specifically provide ratings for limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Moreover, the rating criteria for limitation of motion also contemplate less movement than normal, painful motion, and interference with sitting, standing, and weight-bearing.  See 38 C.F.R. § 4.45.  In this case, comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating - based on the consideration of the effect of the right knee disability only - pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362   (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular rating is adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.  Finally, consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is deferred pending further development below.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for a right knee strain is granted, subject to controlling regulations governing the payment of monetary awards.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


